Exhibit 10(y)



AMENDMENT DATED AS OF DECEMBER 18, 2005
TO THE EXECUTIVE RETENTION EMPLOYMENT
AGREEMENT (THE "AGREEMENT") DATED AS OF JUNE 17, 2002
BY AND BETWEEN FPL GROUP, INC. (THE "COMPANY")
AND LEWIS HAY III (THE "EXECUTIVE")

WHEREAS, the Company is considering entering into a Agreement and Plan of Merger
among FPL Group, Inc., Constellation Energy Group, Inc. and Merger Sub that is
expected to be dated on or about December 19, 2005 (the "Merger Agreement"); and

WHEREAS, the Company and the Executive agree that execution and delivery of the
Merger Agreement by the Company, the approval by the Company's shareholders of
the transactions contemplated by the Merger Agreement (the "Transactions")
and/or the consummation of the Transactions should not constitute a Change in
Control (as defined in the Agreement) or a Potential Change in Control (as
defined in the Agreement) other than in accordance with the terms of this
Amendment.

NOW THEREFORE, for the good and valuable consideration, the receipt of which is
hereby acknowledged by the parties, the Company and the Executive hereby agree
as follows:

1.  Amendment to the Agreement.  Section 1 of the Agreement is hereby amended by
adding the following to the end thereof:

Notwithstanding anything to the contrary contained herein, the execution and
delivery of the Agreement and Plan of Merger among FPL Group, Inc.,
Constellation Energy Group, Inc. and Merger Sub that is expected to be dated on
or about December 19, 2005 (the "Merger Agreement") by the Company, the approval
by the Company's shareholders of the transactions contemplated by the Merger
Agreement (the "Transactions") and/or the consummation of any the Transactions
shall not constitute a Change in Control or a Potential Change in Control and
the Effective Date of the Agreement shall not occur in connection or as a
consequence therewith; provided that the Executive shall be entitled to the
benefits and protections of Section 11 if the Effective Date would have occurred
but for the application of this sentence of Section 1.

2.  Section 409A.  The Executive and the Company agree to mutually cooperate and
negotiate in good faith to make, in a timely fashion, such amendments to the
terms of the Agreement as may be necessary, in the reasonable judgment of each
of the Company and the Executive, to avoid the imposition of penalties and
additional taxes under Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"); it being the intent of the parties that neither the
Company nor the Executive shall be subject to penalties or taxes under Section
409A of the Code by virtue of the provisions of this Agreement and that, insofar
as is possible without the incurrence of any expenses by the Company not
contemplated under the Agreement as in effect on December 15, 2005, the
Executive shall be provided with payments and benefits under this Agreement as
amended as herein that are substantially economically equivalent to the payments
and benefits which would be payable to the Executive absent both this Amendment
and the requirements of Section 409A of the Code.

3.  Effective Date.  This Amendment shall be effective as of the date hereof and
shall terminate on January 31, 2006 if the Merger Agreement has not been fully
executed and delivered by all parties thereto

4.  Miscellaneous.  This Amendment shall be governed by and construed in
accordance with the laws of Florida, without reference to principles of conflict
of laws. This Amendment may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid
addressed as follows:

 

If to the Executive:

     

Lewis Hay, III

 

Address shown on Company records

     

If to the Company:

     

FPL Group, Inc.

 

700 Universe Boulevard

 

Juno Beach, Florida 33408

 

Attention: Vice President, Human Resources

or such other address as either party shall have furnished to the other in
accordance herewith. Notice and communication shall be effective when actually
received by the addressee.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to authorization from the Board of Directors, the Company has caused
this Amendment to be executed in its name and on its behalf all as of the day
and year first written above.

 

 

EXECUTIVE

         

By

LEWIS HAY III







   

Lewis Hay III

             

FPL GROUP, INC.

         

By

ROBERT H. ESCOTO







   

Robert H. Escoto